United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2728
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Martin Godbersen

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                            Submitted: April 9, 2020
                              Filed: April 14, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Martin Godbersen appeals the sentence the district court1 imposed after
revoking his supervised release. His counsel has moved to withdraw, and has filed

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
a brief challenging the reasonableness of Godbersen’s sentence. Godbersen has filed
a pro se brief disputing that he violated the conditions of his supervised release.

       We first conclude that the district court did not err in revoking Godbersen’s
supervised release because, notwithstanding the assertions he makes in his pro se
brief, he admitted at the revocation hearing that he violated his supervised release
conditions. See United States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005) (per
curiam) (“Given [the defendant’s] admission of the violation, we find no clear error
in the district court’s findings of fact supporting the revocation and no abuse of
discretion in the decision to revoke.”). Further, we conclude that the district court did
not impose a substantively unreasonable sentence. See United States v. Miller, 557
F.3d 910, 915-18 (8th Cir. 2009) (abuse-of-discretion review); see also United States
v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (revocation sentence within
Guidelines range is accorded presumption of substantive reasonableness on appeal).
Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-